266 F.2d 675
105 U.S.App.D.C. 271
SCOTTISH RITE SUPREME COUNCIL, a corporation, Appellant,v.Robert JACOBS, Appellee.
No. 14532.
United States Court of Appeals District of Columbia Circuit.
Argued March 31, 1959.Decided April 9, 1959.

Mr. Thomas B. Heffelfinger, Washington, D.C., for appellant.
Mr. Nicholas J. Chase, Washington, D.C., with whom Messrs. A. Kenneth Pye and Philip A. Ryan, Washington, D.C., were on the brief, for appellee.  Mr. Edwin J. Bradley, Washington, D.C., also entered an appearance for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
Appellee Jacobs, a fireman, brought a civil action in the District Court on account of injuries received by him while fighting a fire at the premises of the appellant.  The condition which gave rise to the injuries was not caused by or connected with the fire itself.  It was alleged that the appellant owner had with knowledge left a dangerous concealed condition on the premises.  It was alleged that Jacobs fell into an uncovered shaft without negligence on his part.  We find no error.


2
Affirmed.